DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/27/2021.	
3.	Claims 1, 3-5, 7, 10-15, 17-18, 20-22. are pending. Claims 1, 3-5, 7, 10, 21-22 are under examination on the merits. Claims 1, 4, 22 are amended. Claim 8, 23 are cancelled. Claims 2, 6, 9, 16, 19  are previously cancelled. Claims 11-15, 17-18, 20 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 3-5, 7-8, 10, 21-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thornhill et al. (US Pat. No. 3,340,001, hereinafter “Thornhill”) in view of Yamamoto et al. (US Pub. No. 2006/0101778 A1, hereinafter “Yamamoto”).

Regarding claims 1,4,22: Thornhill teaches a method of inhibiting corrosion (Col. 1, lines 11-16) comprising: combining a first composition with a produced water to produce a corrosion 
However, Yamamoto teaches the corrosion-proofing coating (Page 2, [0018]), wherein the coating applied for the purpose of protecting the steel post from atmospheric corrosion (Page 1, [0007]) comprising  composition comprising canine urine (Page 3, [0028]), wherein the urine comprises water, creatinine, uric acid, and urea (Page 3, [0028], Table 1) with benefit of providing to avoid metal corrosion due to marking of territories by dogs, and collapse of poles endangering pedestrians or blocking traffic can be avoided. Further, the lifetime of the materials can be lengthened, the replacement intervals of lamp posts etc. can be lengthened, and the costs of maintaining roads, parks, etc. can be reduced (Page 1, [0002]; Page 1, [0013]). 
In an analogous art of inhibiting corrosion composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the inhibiting corrosion composition by Thornhill, so as to include composition comprising urine, wherein the urine comprises water, creatinine, uric acid, and urea as taught by Yamamoto, and would have been motivated to do so with reasonable expectation that this would result in providing to avoid metal corrosion due to marking of territories by dogs, and collapse of poles endangering pedestrians or blocking traffic can be avoided. Further, the lifetime of the materials can be lengthened, the replacement intervals of lamp posts etc. can be lengthened, and the costs of maintaining roads, parks, etc. can be reduced as suggested by Yamamoto (Page 1, [0002]; Page 1, [0013]). 


3 is rejected under 35 U.S.C. 103 as being unpatentable over Thornhill et al. (US Pat. No. 3,340,001, hereinafter “Thornhill”) in view of Yamamoto et al. (US Pub. No. 2006/0101778 A1, hereinafter “Yamamoto”) as applied to claim 1 above, and further in view of Noor et al. (Thermodynamic Characteristics of Camel’s Urine as an Inhibitor for Mild Steel in 1.5 M H2SO4 Acid Solution, American Journal of Applied Sciences 8 (12): 1353-1362, 2011, hereinafter “Noor”).

Regarding claim 3: The disclosure of Thornhill in view of Yamamoto is adequately set forth in paragraph 7 above and is incorporated herein by reference. Thornhill in view of Yamamoto does not expressly teach the concentration of urine solids in the corrosion inhibitor composition is 0.1 to 10000 ppm by weight. 
However, Noor teaches the corrosion inhibition of mild steel in 1.5 M H2SO4by Camel’s Urine (CU) addition in absence and presence of low (1%) and high (10%) (Page 1354, left Col., Surface morphology studies, 2nd paragraph, lines 1-7), wherein the CU constituents urea, uric acid, creatinine, chloride, phosphate, sulphate (Page 1360, right Col. Table 5) with benefit of providing the surface morphology of mild steel in absence and presence of inhibitor which reveal that with increasing both CU concentration and solution temperature, mild steel surface is modified and looks smooth. Good correlation between the inhibitor constituents and its inhibitory action is obtained (Page 1353, Abstract, lines 11-14). 
In an analogous art of inhibiting corrosion composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of urea in the inhibiting corrosion composition by Thornhill, so as to include specific the concentration of urine solids in the corrosion inhibitor as taught by Noor, and would have been motivated to do so with reasonable expectation that this would result in providing the surface morphology of mild steel in absence and presence of inhibitor which reveal that with increasing both CU concentration and solution temperature, mild 
Therefore it is prima facie obvious that the animal urine and human urine are considered to be equivalent (exchangeable), it is held that substitution of art recognized equivalents is within the level of ordinary skill in the art. (MPEP § 2144.06).    

9.	Claims 5, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thornhill et al. (US Pat. No. 3,340,001, hereinafter “Thornhill”) in view of Yamamoto et al. (US Pub. No. 2006/0101778 A1, hereinafter “Yamamoto”) as applied to claim 1 above, and further in view of James M. Paul (US Pat. No. 5,146,988, hereinafter “Paul”).

Regarding claims 5,21: The disclosure of Thornhill in view of Yamamoto is adequately set forth in paragraph 7 above and is incorporated herein by reference. Thornhill in view of Yamamoto does not expressly teach the produces water is saturated with carbon dioxide. 
	However, Paul teaches a method of dissolving a calcium sulfate wellbore scale which comprises contacting the scale in the wellbore with a solution consisting essentially of carbon dioxide dissolved in water (Col. 3, Claim 1), wherein the solution of carbon dioxide dissolved in water is formed by mixing water and carbon dioxide in a mixing zone at a downhole location within the wellbore causing the water to be completely saturated with carbon dioxide at the conditions of pressure and temperature at the downhole location (Col. 4, Claim 6) with benefit of providing a method of removing calcium sulfate scale deposits from wells and particularly a one-step chemical conversion of the calcium sulfate scale to an acid soluble calcium carbonate scale and subsequent in situ dissolution of the calcium carbonate scale (Col.1, lines 5-11). 
In an analogous art of corrosion inhibiting corrosion composition comprising urine, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the corrosion inhibiting corrosion . 

10.	Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thornhill et al. (US Pat. No. 3,340,001, hereinafter “Thornhill”) in view of Yamamoto et al. (US Pub. No. 2006/0101778 A1, hereinafter “Yamamoto”) as applied to claim 1 above, and further in view of Lavania et al. (Efficacy of natural biocide on control of microbial induced corrosion in oil pipelines mediated by Desulfovibrio vulgaris and Desulfovibrio gigas, Journal of Environmental Sciences 2011, 23(8) 1394–1402; hereinafter “Lavania”)

Regarding claims 7,10: The disclosure of Thornhill in view of Yamamoto is adequately set forth in paragraph 7 above and is incorporated herein by reference. Thornhill in view of Yamamoto does not expressly teach the carbon steel comprises about 0.1 wt% to 2.1 wt% of carbon, and the corrosion inhibitor further comprises a biocide.
	However, Lavania teaches a method of inhibiting corrosion (Page 1394, Abstract, lines 1-8) comprising transporting a first composition comprising cow urine from a plant (Page 1395, left Col.,1.4 Selection of biocides against TERIM1, lines 15-18; Page 1396, right Col., 2.2 Characterization of cow urine, 3rd paragraph, lines 1-6) to a second location (Page 1396, left Col.,1.5 Laboratory testing for controlling MIC, 1st paragraph, lines 1-20), combining the first composition with a produced water at the second  location (Page 1396, left Col., 1.5 Laboratory testing for controlling MIC, 1st  paragraph, lines 1-20) to produce a corrosion inhibitor composition (Page 1398, Table 1), and contacting a metal containment comprising carbon steel st  paragraph, lines 1-20). Lavania teaches the method of inhibiting corrosion (Page 1394, Abstract, lines 1-8), wherein the carbon steel comprises about 0.1 wt% to 2.1 wt% of carbon (Page 1396, left Col., 1.5 Laboratory testing for controlling MIC, 1st  paragraph, lines 1-20).  Lavania further teaches the method of inhibiting corrosion (Page 1394, Abstract, lines 1-8), whereby the efficacy of a natural biocide with four chemical tetrakishydroxymethyl phosphonium sulfonate, benzyl trimethyl ammonium chloride, and formaldehyde, glutaraldehyde with benefit of providing to control microbial induced corrosion in oil pipelines is compared (Page 1394, Abstract, lines 1-2). 
In an analogous art of corrosion inhibiting corrosion composition comprising urine, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the corrosion inhibiting corrosion composition by Thornhill, so as to include a biocide as taught by Lavania, and would have been motivated to do so with reasonable expectation that this would result in providing to control microbial induced corrosion in oil pipelines is compared as suggested by Lavania (Page 1394, Abstract, lines 1-2). 
It is held that it is prima facie obvious  before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
11.	Applicant’s arguments with respect to claims 1, 3-5, 7, 10, 21-22  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/10/2021